Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In response to an Office action mailed on 05/14/2021 ("05-14-21 OA"), the Applicant (i) substantively amended claims 1, 8-12, 14, 18 and 19, (ii) amended the independent claim 15 to include the limitations of the previously-indicated allowable claim 17 and then canceled claim 17 and (iii) amended the title on 08/12/2021.
Currently, claims 1-16 and 18-20 are pending.

Response to Arguments
Applicant's amendments to the title have overcome the objection to the Specification set forth on page 2 under line item number 1 of the 05-14-21 OA.
Applicant's amendments to the independent claims 1, 14 and 15 have overcome the 35 U.S.C. 102(a)(1) rejection of claims 1-11, 13-16 and 20 as being anticipated by Chen set forth starting on page 3 under line item number 2 of the 05-14-21 OA.
Applicant's amendments to the independent claims 1, 14 and 15 have overcome the 35 U.S.C. 102(a)(1) rejection of claims 1, 2, 6, 13-16 and 20 as being anticipated by Watabe set forth starting on page 12 under line item number 3 of the 05-14-21 OA.





Allowable Subject Matter
Claims 1-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 1, a plurality of third spacers positioned opposite to an inner side of the first spacer; and
a plurality of fourth spacers positioned opposite to an inner side of the second spacer.
Claims 2-13 are allowed, because they depend from the allowed independent claim 1.

Independent claim 14 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 14, a plurality of third spacers positioned opposite to an inner side of the first spacer; and
a plurality of fourth spacers positioned opposite to an inner side of the second spacer.

Independent claim 15 is allowed, because the independent claim 15 has been amended to include the limitations of the previously-indicated allowable claim 17 set forth on page 17 under line item number 4 of the 05-14-21 OA.
Claims 16 and 18-20 are allowed, because they depend from the allowed independent claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano, can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        18 August 2021